internal_revenue_service number release date uil no 263a utility specialist internal_revenue_service department of the treasury constitution avenue nw washington dc person to contact telephone number refer reply to cc ita b6 cam-107709-99 date date subject parent- ein subsidiary- ein attached to this memorandum is the letter we have sent to on behalf of its wholly-owned subsidiary which details our reasons for refusing to grant permission for to make an accounting_method change as explained in the letter sought permission to change its accounting_method for certain coal transportation costs thomas a luxner chief branch enclosure copy of letter internal_revenue_service department of the treasury washington dc ein attn assistant controller person to contact telephone number refer reply to cc ita b6 cam-107709-99 date date re request concerning method_of_accounting for coal transportation costs submitted for ein dear this letter refers to a form_3115 application_for change in accounting_method filed on behalf of its wholly-owned subsidiary taxpayer this form_3115 requests permission to change the taxpayer’s method_of_accounting for certain coal transportation costs for the tax_year beginning date facts the taxpayer is engaged in various business enterprises in and including the generation transmission distribution and sale of electricity the taxpayer uses an overall accrual_method of accounting and joins in the consolidated federal_income_tax returns filed by on a calendar_year basis to produce electricity for sale to its retail and wholesale customers the taxpayer burns coal at its power generation plants the taxpayer seeks permission to change its method_of_accounting for the costs of transporting coal between the point where title to the coal is obtained which ordinarily is at the mine itself to the power plant at which the coal will be used in the production of electricity under its present method the taxpayer includes coal transportation costs as part of the cost of the coal acquired thus these transportation costs do not enter into the taxpayer’s computation of taxable_income until the tax_year in which the coal is actually burned to generate electricity because of the nature of electricity the burning of coal is almost simultaneous to the sale of the electricity page under the proposed method the taxpayer would deduct under sec_162 coal transportation costs in the tax_year in which the costs are incurred none of these transportation costs would be capitalized at the time filed the form_3115 the taxpayer was under examination for tax years and the form_3115 was filed during the 90-day window period specified in section of revproc_97_27 1997_1_cb_680 the examining agent has agreed that this window period was available further the taxpayer was before appeals offices for the and tax years the appeals officers have agreed that the change in accounting_method requested is not an issue under consideration by their offices see section dollar_figure of revproc_97_27 additionally the taxpayer was before federal courts for the and tax years and for the tax years the counsels for the government have agreed that the change in accounting_method requested is not an issue under consideration by the courts see section dollar_figure of revproc_97_27 denial of consent the cost of transporting coal from the place where title is obtained to a power plant where it can be used in the production of electricity is a cost of acquisition that is properly treated as part of the cost of the coal see generally revrul_72_113 1972_1_cb_99 maier brewing company v commissioner tcmemo_1987_385 aff’d 916_f2d_716 9th cir sears oil co inc v commissioner tcmemo_1965_39 34_tc_776 aff’296_f2d_732 6th cir cert denie369_us_860 accordingly the taxpayer’s present method of capitalizing coal transportation costs is a correct method_of_accounting as part of the cost of coal these transportation costs would not enter into the computation of taxable_income until the coal is consumed when electricity is produced and sold this would be the case regardless of whether the cost including acquisition costs of coal used to produce electricity is deemed to be a direct or indirect material cost subject_to sec_263a or materials_and_supplies subject_to sec_1_162-3 sec_263a applies to the cost of coal used in the production of electricity for sale to customers as follows producers of electricity are subject_to sec_263a generation of electricity constitutes production of tangible_personal_property see helvey v wabash county remc n e 2d ind app minnesota power light company v taxing district n w 2d minn curry v alabama power co so 2d ala state tax commission v marcus j lawrence mem hosp p 2d ariz thus all direct and indirect_costs attributable to the production of electricity for sale to customers are subject_to capitalization in accordance with the requirements of sec_263a and the regulations page thereunder see sec_263a and sec_263a sec_1 263a- a ii the cost of coal becomes a cost of electricity produced when the coal is consumed in the ordinary course of production sec_1 263a- e i a provides that producers must capitalize direct_material_costs which include the cost of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced arguably coal used to produce electricity constitutes a direct material cost because it is consumed in the production of electricity and can be directly associated with particular units of property produced that is there is a direct connection between tons of coal consumed and megawatt-hours of electricity thereby produced however even if the cost of coal was deemed to not qualify as a direct material cost under sec_1_263a-1 coal would still be subject_to sec_263a as an indirect material cost sec_1_263a-1 and sec_1 263a- e ii e provide that taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale including indirect material_costs which include the cost of materials that are not an integral part of specific property produced and the cost of materials consumed in the ordinary course of performing production or resale activities that cannot be identified or associated with particular units or groups of units of property a cost described in sec_1_162-3 relating to the cost of a material or supply is an indirect material cost for purposes of sec_263a similarly even if coal were deemed to be materials_and_supplies subject_to sec_1_162-3 the charge for coal cannot be deducted until the coal is consumed sec_1_162-3 provides that taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made furthermore even if coal transportation costs are not deemed to be an acquisition_cost that is part of the cost of coal under sec_263a these costs must still be accumulated until they can be charged as a cost of electricity produced sec_263a requires accumulation of costs associated with the production of property until those costs can be attributed to property produced and matched with income from the sale of that property see preamble to sec_263a s rep no 99th cong 2d sess sec_1_263a-1 provides that indirect_costs are generally allocated to intermediate cost objectives prior to allocation to property produced thus coal transportation costs must be accumulated along with the cost of coal until the taxpayer is able to allocate those costs as a cost of the electricity produced when the associated coal is consumed accumulating coal transportation costs until the coal is page consumed is consistent with the rule for pre-production costs that appears in sec_1_263a-2 which provides that if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to that property for example purchasing storage handling and other costs even though production has not begun in conclusion whether the costs of transporting coal used to produce electricity for sale to customers are deemed to be part of the cost of coal or an indirect_cost of producing electricity these costs cannot be deducted until the associated coal is consumed and electricity is produced sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income see also sec_446 sec_446 and sec_1 e i provide that a taxpayer must secure consent of the commissioner before changing a method_of_accounting in order to clearly reflect income the taxpayer must continue to capitalize coal transportation costs and not include those costs in the computation of taxable_income until the associated coal is consumed in the production of electricity accordingly permission to change to the proposed method_of_accounting for coal transportation costs which would not clearly reflect income is denied this letter is directed only to the taxpayer and may not be used or cited as precedent sincerely yours associate chief_counsel income_tax and accounting by_______________________ thomas a luxner chief branch
